Title: Rowland Reynolds to Thomas Jefferson, 21 July 1819
From: Reynolds, Rowland
To: Jefferson, Thomas


          
            
              Sir
               Hampton July 21st 1819 
            
            I have understood from Judge Cooper that applications are to be made to you respecting situations in the Central College. He has informed me that it is necessary to state where I have received my education and what have been my pursuits since I left College &c. This Sir, I hope will plead my excuse with you, if in this letter I am compelled to speak frequently of myself. The situation which I wish to become a Candidate for is the Classical Professorship. I left this Country at an early age and was educated in Trinity College Dublin where I received the degree of A.B. During my residence in Ireland, I was employed as Head Classical Assistant at the Revd Gilbert Austin’s Academy, which was accounted one of the first classical seminaries in Ireland. When he gave up school I lived in the College and took private pupils whom I prepared for quarterly examinations in the sciences & the classics. Since my return to the United States I have been engaged in the study of the Law at New York, where I received a license to practise. For the last eighteen months I have been employed as Principal Teacher in the Academy, at Hampton, the Trustees of which have been pleased to express their satisfaction, at the manner in which it has been conducted. I shall take the liberty of sending you a copy of the Diploma and enclosing a letter from Mr Emmet of New York (with whom I studied law) to Bishop Moore. I shall also subjoin a list of the Classical authors which are read in College, previous to entrance and during the Collegiate Course. I am sir with the greatest respect, your most obedt servt
            
              Rowland Reynolds
            
          
          
          
            A List of the Greek & Latin Authors read for Entrance
            
              
                Greek.
                First eight books of Homer, Murphy’s Lucian, first three books of Xenophon’s Cyropædia, 4 Gospels & Acts, Epictetus and Tabula Cebetis.
              
              
                Latin.
                 Virgil’s Eclogues & first six books of Æneid, first three plays of Terence, Horace’s Odes, Satires & Epistles, Sallust and 3, 10, 13, 14 Satires of Juvenal.
              
            
            
            After entrance and during the course which lasts four years a new Greek & Latin Author is read every three months.
            
              
                Hilary
                Easter
                Trinity
                Michaelmas
              
              
                Homer’s Iliad books 9, 10, 11, 12, 13, & 14 Virgil’s Æneid, books 7, 8, 9, 10, 11 & 12
                Homer’s Iliad, books 15, 16, 17, 18, 19 & 20Horace, Odes, Epodes & Carmen Seculare.
                Homer’s Iliad, books 21, 22, 23 & 24Sallust
                Xenophon’s MemorablesTerence
              
              
                Stock’s LucianJuvenal & Persius
                Xenophon’s Cyropædia books, 4, 5, 6, 7 & 8Justin first 12 books
                Demosthenes 1st vol Cicero, Archias, Ligarius, Marcellus, Lex Manilia & Milo.
                Demosthenes 2nd vol. Cicero, Orations against Cataline & Philippics
              
              
                ÆschinesVirgil’s Georgics
                Demosthenes, de Corona.Horace. Satires Epistles and Art of Poetry.
                Sophocles, PhiloctetesLivy books 1, 2, 3, & 4
                Euripides, Hippolitus & Iphigenia in AulisLivy books. 5, 6, 7, 8, 9 & 10—
              
              
                Sophocles, Œdipus Tyrannus & Electra.Livy, Books 21, 22, 23, 24, 25, 26, 27, 28, 29 & 30
                Sophocles, Œdipus Coloneus & AntigoneLivy, books, 31, 32, 33, 34, 35, 36, 37 & 38.
                Sophocles, TrachiniæLivy, books, 39, 40, 41, 42, 43, 44 & 45.
                Longinus.Annals of Tacitus
              
            
          
        